
	
		I
		111th CONGRESS
		1st Session
		H. R. 4053
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Moran of Virginia
			 (for himself and Mr. Pascrell)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Office of Childhood Overweight and
		  Obesity Prevention and Treatment within the Office of Public Health and Science
		  of the Department of Health and Human Services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Kids
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Over the past 3 decades, the rate of
			 obesity has more than doubled for children aged 2 to 11 years and more than
			 tripled for adolescents aged 12 to 19 years according to the Centers for
			 Disease Control and Prevention.
			(2)Current data from
			 the Centers for Disease Control and Prevention shows that 32 percent of
			 children are overweight, 16 percent are obese, and 11 percent are extremely
			 obese.
			(3)In low-income populations, some racial and
			 ethnic groups, and among recent immigrants, the rates of obesity among children
			 and youth are alarmingly high.
			(4)Overweight and
			 obese children are at much greater risk of developing diabetes, heart disease,
			 high blood pressure, asthma, and other diseases than their non-obese peers, and
			 many are subjected to ridicule and bullying that damages their emotional
			 well-being.
			(5)Overweight and
			 obese children are at risk of growing into adults who do not participate fully
			 in the workforce because of employment discrimination, lost productivity due to
			 illness and disability, and premature death.
			(6)In 2008, national health care expenditures
			 associated with adult overweight and obesity exceeded $100,000,000,000.
			(7)Many factors contribute to the childhood
			 obesity epidemic, including eating patterns, family dynamics, economic
			 situations, levels of physical activity, and the influence of media
			 messages.
			(8)Research shows that current food and
			 beverage marketing practices influence children and youth to make choices that
			 are not in keeping with healthful diets, and agreement on effective voluntary
			 industry standards has not been reached.
			(9)Family plays an important role in society
			 and is widely recognized as important in shaping and establishing children's
			 attitudes and behaviors about nutrition.
			(10)Family and consumer sciences education
			 programs can address nutrition, fitness, and positive lifestyle choices as an
			 integral part of the curriculum. Positive health attitudes and habits are the
			 foundation for successful management of daily living and therefore prepare
			 young people to manage the multiple roles of family member, wage earner, and
			 community leader.
			(11)Existing State immunization and health
			 registries present a unique opportunity to create State and national childhood
			 body mass index surveillance systems. Because all 50 States currently maintain
			 childhood immunization tracking systems, using such systems to track childhood
			 obesity data is an effective, efficient basis for building a national childhood
			 obesity surveillance system.
			(12)Health screenings
			 under the Medicaid and SCHIP programs are important tools for preventing
			 overweight and obesity, and follow-up counseling and treatment must be
			 available to children suffering from or at risk for these conditions.
			(13)Childhood obesity
			 is a public health crisis that will not be solved without the full support of
			 the Government.
			(14)To address this
			 crisis, it is necessary to coordinate the budgets, policies, programs, and
			 research efforts of Federal agencies and to establish effective
			 interdepartmental collaboration and priorities for action, paying particular
			 attention to the unique needs of diverse groups and high-risk
			 populations.
			3.FTC Review of
			 advertising and marketing of unhealthy foods and beverages
			(a)DeterminationNot later than 3 years after the issuance
			 of guidelines by the Office of Childhood Overweight and Obesity Prevention and
			 Treatment described in section 1711(b)(7) of the Public Health Service Act, the
			 Federal Trade Commission shall—
				(1)promulgate rules that define advertising,
			 promoting, and marketing directed at children and youth including—
					(A)the age of the
			 intended audience; and
					(B)the medium used to
			 convey such advertising, promoting, or marketing; and
					(2)promulgate rules under section 553 of title
			 5, United States Code, consistent with the guidelines issued by the Office of
			 Childhood Overweight and Obesity Prevention and Treatment described in section
			 1711(b)(7) of the Public Health Service Act, specifying categories of foods and
			 beverages for or about which any advertisement, promotion, or marketing
			 directed at children and youth shall be an abusive, unfair, or deceptive act or
			 practice in or affecting commerce.
				(b)ViolationA violation of a rule promulgated under
			 subsection (a)(2) shall be treated as a violation of a rule defining an unfair
			 or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade
			 Commission shall enforce this section in the same manner, by the same means,
			 and with the same jurisdiction as though all applicable terms and provisions of
			 the Federal Trade Commission Act were incorporated into and made a part of this
			 section.
			(c)RepealSection 18(h) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(h)) is repealed.
			(d)Conforming
			 AmendmentsSubsections (i)
			 and (j) of section 18 of the Federal Trade Commission Act (15 U.S.C. 57a) are
			 redesignated as subsections (h) and (i), respectively.
			4.FCC Limits on
			 Advertising Unhealthy Foods and Beverages During Children’s
			 ProgrammingSection 102 of the
			 Children’s Television Act of 1990 (47 U.S.C. 303a) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Limitation on
				Advertising Foods and Beverages of Low Nutritional Value to Children
						(1)In
				generalNot later than 30
				days after the issuance of guidelines by the Office of Childhood Overweight and
				Obesity Prevention and Treatment as required by section 1711(b)(7) of the
				Public Health Service Act, the Commission shall initiate a proceeding to revise
				its regulations with respect to commercial matter in children’s television
				programming for the purpose of limiting the amount of time devoted to
				advertising foods and beverages of low nutritional value.
						(2)Rule
				contentsIn carrying out the proceeding under paragraph (1), the
				Commission shall, at a minimum—
							(A)prohibit the
				showing of any advertisements during or adjacent to children’s television
				programming for foods or beverages classified as Tier 3 under guidelines issued
				under such section;
							(B)limit the amount
				of time devoted to advertisements during or adjacent to children’s television
				programming for foods or beverages classified as Tier 2 under such guidelines
				to 2 minutes per hour on weekends and 3 minutes per hour on weekdays;
				and
							(C)apply such
				prohibitions and limitations to commercial television broadcast licensees and
				to direct broadcast satellite (DBS) providers, as defined in section 25.701(a)
				of the Commission’s rules (47 CFR 25.701(a)).
							(3)DeadlineThe
				Commission shall take all actions necessary to complete the proceeding required
				under paragraph (1) within 120 days after the initiation of such
				proceeding.
						.
			5.Office of
			 Childhood Overweight and Obesity Prevention and TreatmentTitle XVII of the Public Health Service Act
			 (42 U.S.C. 300u et seq.) is amended by adding at the end the following new
			 section:
			
				1711.Office of
				Childhood Overweight and Obesity Prevention and Treatment
					(a)EstablishmentThere is established within the Office of
				Public Health and Science of the Department of Health and Human Services an
				office to be known as the Office of Childhood Overweight and Obesity Prevention
				and Treatment (in this section referred to as the Office), which
				shall be headed by a director appointed by the Secretary (in this section
				referred to as the Director).
					(b)DutiesThe
				Secretary, acting through the Director, shall carry out the following:
						(1)Evaluate the policies, programs, and
				actions of each Federal agency to identify—
							(A)existing
				evidence-based policies, programs, and actions that are effective in preventing
				childhood obesity; and
							(B)opportunities for each Federal agency to
				develop new age- and developmentally-appropriate evidence-based policies,
				programs, and actions to prevent childhood obesity.
							(2)Expand Federal
				data collection and surveillance systems to monitor—
							(A)the prevalence of childhood obesity and
				co-morbidities;
							(B)dietary behaviors,
				physical activity levels, and sedentary behaviors of children and youth;
				and
							(C)the effectiveness of existing public and
				private sector policies, programs, and actions in preventing childhood obesity,
				including local wellness policies under section 204 of the Child Nutrition and
				WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note).
							(3)Implement Federal support measures,
				including grants, to increase the capacity of State, tribal, and territorial
				health departments to—
							(A)provide leadership
				and technical assistance in preventing and treating childhood obesity;
							(B)enhance surveillance efforts, including
				support for the development of health registries, immunization information
				systems, or other child health information systems that may be used to monitor
				local rates of childhood obesity and co-morbidities; and
							(C)implement obesity
				prevention and treatment programs and evaluate such programs to establish best
				practices.
							(4)Implement a
				coordinated, comprehensive, long-term, and national multimedia public education
				campaign focused on preventing childhood obesity and evaluate the effectiveness
				of such public education campaign.
						(5)Promote the adoption of and describe and
				evaluate barriers to the implementation of Federal standards and guidelines for
				age-appropriate nutrition and wellness practices and physical activity programs
				for all students.
						(6)Evaluate the effectiveness of Federal
				agricultural policies (including agricultural subsidies, commodity programs,
				and programs to promote farmers markets and community food projects in areas
				with limited access to affordable and nutritious food) at making a diet
				consistent with the Dietary Guidelines for Americans published jointly by the
				Department of Health and Human Services and the Department of Agriculture
				affordable and available to Americans at all economic levels.
						(7)Within 2 years after the date of the
				enactment of this section, for purposes of encouraging healthful eating
				patterns in children and adolescents and improving children’s and adolescents’
				understanding of their nutritional needs—
							(A)in consultation with the Secretary of
				Agriculture, and with reference to recommendations by the Institute of Medicine
				of the National Academies, identify the following categories of foods and
				beverages—
								(i)Tier 1 foods and
				beverages, which are healthful for children and adolescents and the consumption
				of which is encouraged;
								(ii)Tier 2 foods and
				beverages, which do not exceed levels of total, saturated, and trans fat,
				sugars, and sodium that are acceptable in a healthful diet for children and
				adolescents; and
								(iii)Tier 3 foods and
				beverages, which do not contribute to a healthful diet for children and
				adolescents and the consumption of which is discouraged; and
								(B)in consultation with the Chairman of the
				Federal Trade Commission and the Chairman of the Federal Communications
				Commission, for each category of foods and beverages described in subparagraph
				(A), develop and publish guidelines applicable to the marketing, advertising,
				or promoting of such foods and beverages to children and adolescents that
				support the purposes of this paragraph, taking into account—
								(i)the emotional
				vulnerability of children and adolescents and their cognitive ability to
				distinguish between commercial and non-commercial content; and
								(ii)society’s
				interest in protecting the health and well-being of its children and the
				long-term health and well-being of its population.
								(8)In consultation with the National
				Institutes of Health, evaluate existing research and identify and initiate
				further research as necessary in pediatric obesity prevention by
				examining—
							(A)factors involved in changing dietary
				behaviors, physical activity levels, and sedentary behaviors, including factors
				to motivate changes in behavior;
							(B)factors that influence nutrition and
				wellness practices across an individual’s life span;
							(C)strategies to
				reinforce and sustain improved behavior;
							(D)barriers to
				behavioral change;
							(E)specific ethnic
				and cultural influences on behavioral change;
							(F)policy,
				environmental, social, clinical, and behavioral interventions that focus
				on—
								(i)reducing and
				preventing an increase in obesity prevalence;
								(ii)improving dietary
				behaviors;
								(iii)increasing the
				accessibility of healthy, affordable foods in communities;
								(iv)increasing physical activity levels,
				including an assessment of the impact of changes to the built environment (the
				man-made physical structures and infrastructure of communities) on the levels
				of physical activity in communities and populations; and
								(v)reducing sedentary
				behaviors;
								(G)the feasibility,
				efficacy, effectiveness, and sustainability of intervention approaches;
							(H)the ways in which
				the marketing of foods, beverages, and sedentary entertainment influence the
				attitudes and behaviors of children and youth;
							(I)whether taxation
				and pricing strategies can be used to promote improved dietary behaviors, more
				physical activity, or reduced sedentary behaviors; and
							(J)the effect of
				exposure to endocrine-disrupting chemicals, including exposure in utero, on the
				initiation or exacerbation of obesity.
							(9)Make available to
				local educational agencies, school food authorities, and State educational
				agencies information and technical assistance for use as described in section
				204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751
				note), as amended by section 6 of the Healthy Kids Act.
						(10)Subject to the
				availability of appropriations provided for such purpose, establish and carry
				out the grant program under subsection (c).
						(c)Grant
				program
						(1)In
				generalThe Secretary, acting
				through the Director, may establish and carry out a matching grant program to
				make grants to eligible entities to—
							(A)assist the
				Office—
								(i)in
				gathering data regarding childhood obesity; and
								(ii)in implementing a
				coordinated, comprehensive, long-term, and national multimedia public education
				campaign focused on preventing childhood obesity; and
								(iii)in evaluating
				the effectiveness of such public education campaign; and
								(B)carry out
				demonstration programs to reduce the incidence of childhood obesity.
							(2)Eligible
				entitiesFor purposes of this
				subsection, an eligible entity means a—
							(A)State;
							(B)unit of general
				local government;
							(C)nonprofit
				organization with demonstrated experience and focus in childhood obesity
				issues, as determined by the Director;
							(D)a partnership
				between any combination of subparagraphs (A) through (C).
							(3)Matching
				requirementAn eligible
				entity that receives a grant under this subsection shall provide, from
				non-Federal sources, an amount equal to 25 percent of such grant award to carry
				out the activities under this subsection. Such non-Federal share may be
				provided in the form of in-kind contributions of services or materials.
						(4)Reports
							(A)Reports to the
				DirectorNot later than 1
				year after receipt of funds from a grant awarded under this subsection, and for
				each fiscal year an entity receives such funding thereafter, such entity shall
				submit to the Director a report on its use of grant funds received and such
				other information as the Director may require.
							(B)Reports to
				CongressNot later than 2
				years after the first disbursement of funds for a grant awarded under this
				subsection, and annually thereafter, the Secretary, acting through the
				Director, shall submit to Congress a report on the status of the grant program
				under this subsection.
							(5)Limitation on
				fundsOf the amounts provided
				through a grant under this subsection, an eligible entity may use not more than
				10 percent for administrative expenses.
						(6)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out the grant program under this subsection $15,000,000 for each of fiscal
				years 2011 to 2015.
						(d)Existing
				programsThe Secretary,
				acting through the Director, shall carry out the duties under subsection (b) in
				a manner that enhances existing programs that the Secretary determines are
				effective.
					(e)ConsultationIn order to carry out the duties of the
				Office, the Secretary, acting through the Director, shall consult with—
						(1)experts from the public sector,
				including—
							(A)the Director of
				the Centers for Disease Control and Prevention;
							(B)the Secretary of
				Agriculture;
							(C)the Secretary of
				Education;
							(D)the Secretary of
				Defense;
							(E)the Secretary of
				Interior;
							(F)the Secretary of
				Transportation;
							(G)the Secretary of
				Housing and Urban Development;
							(H)the Chairman of the
				Federal Communications Commission; and
							(I)the Chairman of
				the Federal Trade Commission; and
							(2)experts from the
				private sector, including experts in pediatrics, public health, psychology,
				nutrition, sports medicine, or related fields, such as family and consumer
				services education.
						(f)Annual
				ReportNot later than one
				year after the date of the enactment of this section, and annually thereafter,
				the Secretary, acting through the Director, shall submit to Congress a report
				on the activities of the Office carried out under this section and any
				findings, conclusions, and recommendations based on such activities.
					(g)ConsiderationsIn
				carrying out this section, the Secretary, acting through the Director, shall
				consider the unique needs of racially and ethnically diverse groups and
				high-risk populations, including low-income populations and
				communities.
					.
		6.Local Wellness
			 PolicySubsection (b) of
			 section 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42
			 U.S.C. 1751 note) is amended—
			(1)in paragraph (1),
			 by inserting and the Office of Childhood Overweight and Obesity
			 Prevention and Treatment  after the Centers for Disease Control
			 and Prevention; and
			(2)in paragraph
			 (2)—
				(A)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
				(B)by adding after
			 subparagraph (A) the following new subparagraph:
					
						(B)support schools and local educational
				agencies in—
							(i)communicating with
				parents on how nutrition, wellness, and physical activity affect the health of
				their child;
							(ii)implementing
				nutrition, wellness practices, and physical activity guidelines;
							(iii)integrating
				nutrition and wellness, family and consumer sciences education programs, and
				physical activity into the overall curriculum;
							(iv)offering professional development for
				faculty and staff that includes information on nutrition and wellness and
				physical activity issues;
							(v)improving the
				quality of physical education curricula and increasing the training of physical
				education teachers; and
							(vi)encouraging
				healthy eating and reducing school dependence on profits from the sale of foods
				with minimal nutritional
				value;
							.
				7.RegulationsSection 10 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1779) is amended—
			(1)in subsection (a),
			 by striking , including regulations and all that follows through
			 School Lunch Act; and
			(2)in subsection
			 (b)—
				(A)by striking The regulations
			 and all that follows through if and inserting The
			 Secretary shall prescribe regulations relating to the service of foods and
			 beverages in participating schools and service institutions in competition with
			 the programs authorized under this Act and the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.). Such regulations shall require
			 that; and
				(B)by striking the period at the end and
			 inserting the following:
					
						and shall, based on
			 the categories identified pursuant to section 1711(b)(7)(A) of the Public
			 Health Service Act—(1)identify Tier 1 foods and beverages, which
				are healthful for children and the consumption of which is encouraged, and
				provide that such foods and beverages may be offered throughout the school day
				at all school levels;
						(2)identify Tier 2
				foods and beverages, which do not exceed an acceptable level of total,
				saturated, and trans fat, sugars, and sodium, and provide that such foods and
				beverages may be made available only at limited times of the day at specified
				school levels; and
						(3)identify Tier 3 foods and beverages, which
				do not contribute to a healthful diet for children and adolescents, and provide
				that such foods and beverages may not be made available during the school day
				or at after-school activities for students, except that the local wellness
				policy required by section 204 of the Child Nutrition and WIC Reauthorization
				Act of 2004 (42 U.S.C. 1751 note) may allow such foods and beverages to be
				offered at occasional events authorized by the school, such as celebrations,
				special fundraising events, and after school
				activities.
						.
				
				8.Early and
			 Periodic Screening, Diagnostic, and Treatment Services
			(a)In
			 generalSection 1905(r) of the Social Security Act (42 U.S.C.
			 1396d) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by adding after
			 paragraph (4) the following new paragraph:
					
						(5)Obesity prevention, nutritional counseling,
				and other services for obesity—
							(A)which are provided—
								(i)at
				intervals which meet reasonable standards of medical practice, as determined by
				the State after consultation with recognized medical organizations involved in
				child health care; and
								(ii)at
				such other intervals indicated as medically necessary; and
								(B)which shall at a
				minimum include nutritional counseling and treatment for
				obesity.
							.
				(b)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a)(2) shall apply to medical assistance furnished on or after
			 January 1, 2010.
				(2)Exception for
			 State legislationIn the case
			 of a State plan under title XIX of the Social Security Act, which the Secretary
			 of Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirement imposed by the amendment made by
			 subsection (a)(2), the State plan shall not be regarded as failing to comply
			 with the requirement of such title solely on the basis of its failure to meet
			 such additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session shall be considered to be a separate regular
			 session of the State legislature.
				9.Requiring
			 Coverage of EPSDT Services under SCHIP
			(a)Additional
			 Required Services
				(1)Required
			 coverage of EPSDT ServicesSection 2103(c) of the Social Security
			 Act (42 U.S.C. 1397cc(c)) is amended—
					(A)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
					(B)by inserting after
			 paragraph (6), the following:
						
							(7)EPSDT Obesity
				Treatment ServicesThe child
				health assistance provided to a targeted low-income child shall include
				coverage of early and periodic screening, diagnostic, and treatment services
				described in section 1905(r)(5) and provided in accordance with section
				1902(a)(43).
							.
					(2)Conforming
			 AmendmentSection 2103(a) (42 U.S.C. 1397cc(a)) is amended, in
			 the matter preceding paragraph (1), by striking paragraphs (5), (6), and
			 (7) and inserting paragraphs (5), (6), (7), and
			 (8).
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a)(1)(B) shall apply to child health assistance furnished on or
			 after January 1, 2010.
				(2)Exception for
			 State legislationIn the case
			 of a State child health plan under title XXI of the Social Security Act, which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirement imposed by
			 the amendment made by subsection (a)(1)(B), the State child health plan shall
			 not be regarded as failing to comply with the requirements of such title solely
			 on the basis of its failure to meet such additional requirement before the
			 first day of the first calendar quarter beginning after the close of the first
			 regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of the session shall be
			 considered to be a separate regular session of the State legislature.
				10.Authorization
			 and availability of appropriations
			(a)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this Act.
			(b)AvailabilityAmounts
			 appropriated pursuant to paragraph (1) shall remain available until
			 expended.
			
